Dykman, J.—[Concurring.]
The defendant has been convicted of the crime of burglary in the third degree and has appealed from the judgment. We are called on, therefore, to ascertain whether his conviction is in accordance with the legal and orderly administration of the criminal law.
As we open the record for examination in the performance of our duty, we find the defendant charged in the indictment with a felonious entry into a building, at a time and place specified, with intent to commit some crime; and we assume that he was placed on trial for the offense so charged, and we know that by no law prevalent in this State could he be tried under that indictment for another offense.
It appears from the record that the property taken from the building at the time of the burglarious entry charged in the indictment, consisted of blankets, and yet we find that the public prosecutor was permitted to introduce testimony, over the objection and exception of the defendant’s 'counsel, respecting a larceny of quilts from the same'place at another time, and also in respect to shooting at a ipaii and the commission of the crime of mayhem by the defendant.
This testimony is a plain violation of the general rule against the introduction of evidence to prove another offense. There are cases where guilty knowledge is an essential ingredient of the crime, in which such testimony may sometimes be introduced, but they constitute an exception to the general rule of evidence and this is not a case of that character.
It is a prosecution for burglary, a crime depending on its own facts and features, and no testimony can be received on the trial respecting the commission of another crime.
If ever a case was presented where care was requisite to prevent the conviction of a defendant of one crime on proof of another, it is this. The proof to establish the main charge consisted of very imperfect and unsatisfactory identification of the blankets alleged to have been stolen, and the defendant was entitled to all the doubt left by the testimony, unprejudiced by *370inadmissible damaging evidence. Instead of that, he was confronted with proof of other distinct crimes which he could not answer because he had no notification of its production and which may have been very persuasive with the jury.
At the commencement of all criminal prosecutions the accused person starts with the presumption of his innocence, and his guilt is to be established by proof of his commission of the crime charged against him. If such proof cannot be adduced, then he continues innocent in the eye of the law, and must depart unpunished.
An innocent man will find small consolation in the trial by jury, if he is liable-to be confronted on' his trial by proof of offenses not charged in the indictment, and which he cannot answer or disprove for want of such notice.
The criminal law is best administered by a close adherence to the rules of procedure found essential and salutary by experience and established by the wisdom of ages.
The conviction should be reversed, and a new trial granted.
Pratt, J,, concurs.